The conviction is for assault with intent to murder, the punishment assessed being five years' confinement in the State penitentiary.
The record is before us without statement of facts or bills of exception. All matters of procedure appear regular. Nothing is presented for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.